Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-3-2008

USA v. Sinkler
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3972




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Sinkler" (2008). 2008 Decisions. Paper 1483.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1483


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-3972


                            UNITED STATES OF AMERICA

                                            v.

                               FREDDIE SINKLER, JR.,
                                           Appellant


                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                        (D.C. No. Criminal No. 01-cr-00071-1)
                        District Judge: Honorable Yvette Kane


                              Argued: December 11, 2007

                   Before: RENDELL, STAPLETON, Circuit Judges,
                          and IRENAS,* Senior District Judge.

                                 (Filed: March 3, 2008)



Allen C. Welch, Jr., Esq.   [ARGUED]
Krevsky & Rosen
1101 North Front Street
Harrisburg, PA 17102
  Counsel for Appellant




  *
   Honorable Joseph E. Irenas, Senior United States District Judge for the District of
New Jersey, sitting by designation.
Christy H. Fawcett, Esq.
Theodore B. Smith, Esq. [ARGUED]
Office of U.S. Attorney
228 Walnut Street, P.O. box 11754
220 Federal Building and Courthouse
Harrisburg, PA 17108


                               OPINION OF THE COURT


IRENAS, Senior District Judge.

       Freddie Sinkler, Jr. (“Sinkler”) was pursued by the police in a high speed car

chase, which ended when the police vehicle collided with Sinkler’s Jeep and the Jeep

overturned. The police officers involved in the chase found a backpack located fifteen

feet away from Sinkler’s Jeep, which they searched at the scene of the crime, and later

inventoried at the police station. The police found over fifty grams of crack cocaine and

drug paraphernalia in the backpack. Sinkler moved before the District Court to suppress

the drug evidence. The Court denied Sinkler’s motion, ruling that the evidence obtained

from the backpack search was admissible under the inevitable discovery doctrine.1

Sinkler now appeals this denial on the sole ground that the District Court lacked authority

to consider the doctrine of inevitable discovery because the Government did not expressly

invoke the doctrine at the hearing on Sinkler’s motion to suppress.


  1
    The inevitable discovery doctrine provides that “if the government can prove that the
evidence would have been obtained inevitably and, therefore, would have been admitted
regardless of any overreaching by the police, there is no rational basis to keep that
evidence from the jury in order to ensure the fairness of the trial proceedings.” Nix v.
Williams, 467 U.S. 431, 447 (1984).

                                             2
                                              I.

       The Court of Appeals reviews a District Court’s factual determinations in a

suppression hearing for clear error, while its legal holdings and mixed questions of law

and fact are subject to plenary review. United States. v. Delfin-Colina, 464 F.3d 392, 396

(3d Cir. 2006).



                                              II.

       On January 7, 2001, shortly after midnight, Sinkler initiated a high-speed car

chase, which ended when his Jeep collided with a police vehicle, spun and turned over

onto its driver’s side. This caused the contents of Sinkler’s vehicle to spill into the area

immediately surrounding the Jeep. The police officers arrested Sinkler and retrieved the

spilled contents of the Jeep, as well as a backpack, which was found approximately

fifteen feet from the Jeep. They searched the backpack at the scene of the accident and

then brought it back to the police station, where its contents were inventoried. The drugs

and drug paraphernalia found in the backpack were seized.

       On March 7, 2001, a federal grand jury in Harrisburg, Pennsylvania, indicted

Sinkler on charges of distribution and possession with intent to distribute fifty grams and

more of cocaine base, in violation of 21 U.S.C. § 841(a). Sinkler pleaded not guilty at his

initial appearance on March 27, 2001.

       On May 7, 2001, Sinkler filed a pretrial motion to suppress evidence, seeking to

                                              3
suppress 256 grams of crack cocaine, marijuana, cash, and drug paraphernalia that were

seized in connection with his January 7, 2001, arrest. District Judge Kane held an

evidentiary hearing on this motion on July 19, 2001, and denied Sinkler’s suppression

motion on July 27. The District Court held, inter alia, that the officers’ seizure of the

backpack was valid because Sinkler abandoned it, but did not give an evidentiary basis

for its holding. It further concluded that even absent abandonment, the officers were

justified in seizing the backpack as part of a search incident to the lawful arrest of Sinkler

because the backpack was in the area adjacent to Sinkler’s arrest.

       Sinkler pleaded guilty on October 1, 2001 pursuant to a plea agreement. His plea

agreement, however, preserved his right to appeal the denial of the suppression motion

under Fed. R. Crim. P. 11(a)(2). On February 20, 2003, the District Court sentenced

Sinkler to 212 months of imprisonment.

       On February 28, 2003, Sinkler timely appealed to this Court, which issued a non-

precedential opinion vacating the District Court’s order denying Sinkler’s suppression

motion. United States v. Sinkler, 91 Fed.Appx. 226 (3d Cir. 2004). On appeal the United

States argued that the search of the backpack was valid “based on abandonment, incident

to arrest, and as an inventory search.” Id. at 229. However, it only gave cursory

treatment to the abandonment and inventory search arguments. Id. at 229, n. 4.

       This Court found that the record was insufficiently developed to support a finding

that the backpack had been searched incident to a lawful arrest or that it had been

abandoned or subjected to an inventory search. Id. at 232-34. In a lengthy footnote,

                                              4
Judge Rendell also pointed out that even if the original seizure at the scene was not

justified as itself being an inventory search, the seizure might still be justified if the

government could prove “by a preponderance of the evidence that the backpack would

have inevitably been the subject of an inventory search[.]” Id. at 233, n. 10.

Accordingly, the case was remanded to the District Court for further factual findings to

determine whether: (1) Sinkler abandoned the backpack; (2) the contents of the backpack

were properly seized as part of a valid search incident to Sinkler’s arrest; (3) the seizure

resulted from a proper inventory search; or (4) the backpack would have been found as

part of a properly conducted inventory search pursuant to established police department

procedures.

       On remand, the District Court held an evidentiary hearing on September 8, 2004,

in which Officers Sunday and Delozier testified about the Harrisburg Police Department’s

written inventory policy and standard procedures. In an opinion and order dated

November 23, 2004, the District Court again denied Sinkler’s motion to suppress, this

time relying on the inevitable discovery doctrine. It held that “notwithstanding the fact

that a search is invalid because it was not conducted incident to an arrest or because it

was not conducted as an inventory search, items seized during a warrantless search will

not be suppressed if the police would have discovered such items in the normal course of

business. . . . Because the Court finds that the backpack would inevitably have been

inventoried along with the other items confiscated at the arrest scene pursuant to

established inventory policy and practice, the narcotics and paraphernalia seized from the

                                                5
backpack will not be suppressed.” (App. A-33, 35).

        Sinkler filed an untimely notice of appeal, which this Court dismissed for lack of

jurisdiction. On March 20, 2006, Sinkler filed a motion to vacate judgment pursuant to

28 U.S.C. § 2255, asserting ineffective assistance of counsel, which was granted. The

District Court then resentenced Sinkler, pro forma, on August 29, 2006. On August 31,

2006, Sinkler, represented by his current counsel, filed the instant appeal.



                                              III.

       Sinkler’s appeal is limited to whether the District Court erred when it ruled, sua

sponte, that the doctrine of inevitable discovery applied to the facts of this case, and thus

denied Sinkler’s suppression motion. Importantly, Sinkler does not contest the merits of

that determination. Rather, his appeal is procedural, focusing upon the District Court’s

ruling that the drug evidence would have inevitably been discovered by the police even

though neither the prosecution nor the defense raised the issue at any time.

       Specifically, Sinkler contends that although police officers testified to a department

policy that would have led to the search of the backpack eventually, he did not challenge

the uniformity and constancy of the policy because the government did not argue

inevitable discovery. Thus, he argues, that when the District Court raised the doctrine sua

sponte in its opinion, it violated his constitutional Due Process rights by denying him the

opportunity to respond to the finding that the contents of the backpack would have been

inevitably discovered.

                                               6
       We may uphold the District Court’s denial of Sinkler’s suppression motion on a

ground it raised sua sponte as long as it does not deprive Sinker of the “opportunity to

adduce evidence in his favor.” United States v. Salazar, 805 F.2d 1394, 1400 (9th Cir.

1986); see also Giordenello v. United States, 357 U.S. 480 (1958); United States v.

Henderson, 241 F.3d 638, 649 (9th Cir. 2000). Moreover, a District Court may enter

summary judgment sua sponte “so long as the losing party was on notice that she had to

come forward with all of her evidence.” Celotex Corp. v. Catrett, 477 U.S. 317, 326

(1986); DL Res., Inc. v. FirstEnergy Solutions Corp., 506 F.3d 209 (3d Cir. 2007). Based

upon these principles, we will uphold the District Court’s ruling because Sinkler had the

opportunity to, and did, adduce evidence relating to the theory of inevitable discovery.

       Inevitable discovery as a possible justification for the search did not first appear in

the trial judge’s decision, but as noted above, was specifically listed by this Court as an

issue to be determined on remand. Sinker, 91 Fed.Appx. at 233, n. 10. During the

evidentiary hearing, much of the testimony on both direct and cross examination

specifically dealt with the police department’s written procedures and standard practices

for conducting an inventory search, including the handling of closed containers.

       Two police officers, Sunday and Delozier, testified concerning the apprehension of

Sinkler and the handling of the backpack and other items found at the scene of the arrest.

Officer Sunday testified that the Harrisburg Police Department has a written policy with

respect to inventory searches of vehicles involved in arrest situations, but that the policy




                                               7
does not address closed containers.2 However, he explained that the officers have a

practice of searching containers, open or closed, at the scene of an arrest “so that a record

can be recorded of those items before the towing company takes possession of that vehicle

and it’s removed from the scene.” (Hearing Transcript, 43:3-5).

        Both officers made clear that the initial examination of the contents of the backpack

at the site of the arrest was not done pursuant to an inventory search policy, but rather for

reasons including the safety of the officers and the prevention of accusations of theft or

illegal conduct. To the extent that there was an actual inventory search, it did not occur

until all of the items seized at the scene of Sinkler’s arrest were transported back to the

police station and logged in a completed property report. (Hearing Transcript, 70:5-15

(Officer Sunday); 84:12-17 (Officer Delozier)).

        Significantly, on cross-examination, Officer Delozier made clear that he did not

consider the examination of the backpack at the scene of the arrest to be an inventory

search, and that even if the backpack was not examined at the scene of the arrest, its

contents would have been discovered in an inventory search conducted at police

headquarters:

       Q. No what? No, [the examination of the backpack at the arrest scene]
       wasn’t done pursuant to the inventory search?

       A. No, I would say that the bag would be – the bag that was there would
       have been searched pursuant to an inventory search. Everything would
       have been searched. The vehicle would have been searched. Picked up


   2
       The written inventory policy was admitted into evidence.

                                            8
      the stuff that was ejected from the vehicle, put it back in to log is as
      property of the subject, defendant, Freddie.

(Hearing Transcript, 83:12-20).


                                              IV.

       While the government may not have expressly used the words “inevitable

discovery” during the remand proceedings, it was not a legal theory snatched out of thin

air by the District Court. This Court’s prior opinion clearly made inevitable discovery an

issue to be considered by the trial court on remand. As recognized by Judge Rendell in

that opinion, the policy and procedures of the Harrisburg Police Department for

conducting an inventory search were relevant not only to determining whether the

examination of the contents of the backpack at the arrest scene could be justified as an

inventory search, but also on the issue of inevitable discovery.

       The great bulk of the evidence at the hearing involved the circumstances

surrounding the seizure and search of the backpack at the time of Sinkler’s arrest, the

inventory search policies of the Harrisburg Police Department, and the actual inventory

procedures which were followed in this case. That evidence led the trial judge to conclude

that the search at the scene of the arrest was not done pursuant to the Department’s

inventory policy, but that a search would have been (and was) conducted thereafter at

police headquarters which would have led to the inevitable discovery of the contraband.

       Indeed, at oral argument, Sinkler’s counsel conceded that the government did not

fail in its burden of proving that the backpack would have been inevitably discovered.

                                               9
Defendant’s counsel clearly understood that the Harrisburg Police Department’s policies

and procedures for conducting inventory searches, as well as the details of what actually

happened to the backpack in this case, were crucial to determining the validity of any

backpack search that occurred. His vigorous cross examination demonstrates this

awareness. In denying suppression on the ground of inevitable discovery, a legal theory

identified by this Court in its remand opinion, the District Court’s decision did not

impermissibly infringe on Sinkler’s Due Process rights.

       For the reasons set forth above, the District Court’s Order entered on November 23,

2004, denying Sinkler’s motion to suppress evidence and the Judgment of Conviction

entered on August 29, 2006, will be affirmed.




                                             10